Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 1 of 16



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-60702-CIV-SINGHAL

  JANE DOE, a minor,

            Plaintiff,

  v.

  KIK INTERACTIVE, INC., a Canadian corporation,
  and MEDIALAB.AI INC., a Delaware corporation,

       Defendants.
  _________________________________________/

                                                 ORDER

            THIS CAUSE is before the Court on Defendants’ Motion to Dismiss (DE [24]).

  Plaintiff, a minor proceeding pseudonymously, has filed a Complaint (DE [1]) seeking

  damages from Defendants, Kik Interactive, Inc. and Medialab AI Inc. 1 under the

  Trafficking Victims Protections Act (“TVPA”), 18 U.S.C. § 1595(a). Defendants moved to

  dismiss arguing they are immune from suit or alternatively, that Plaintiff has failed to state

  a claim upon which relief can be granted. Plaintiff has filed a memorandum in opposition

  (DE [29]) and Defendant has filed its reply memorandum (DE [33]). For the reasons set

  forth below, Defendants’ Motion to Dismiss (DE [24]) is granted.

       I.       BACKGROUND

            Defendants own and operate a web-based interactive service known as Kik

  Interactive or “Kik.” According to Plaintiff, Kik is marketed to teenagers and young adults

  for purposes of sending messages to other users. (Compl. ¶ 25-26). The Complaint


  1MediaLabs, Inc. acquired Kik Interactive on or around October 29, 2019 and is the current owner-operator
  of the Kik Interactive service.

                                                     1
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 2 of 16



  alleges multiple instances where adult users of Kik have used the service to contact and

  solicit sexual activity with minors, with some of those contacts resulting in death of the

  minors. (Compl. ¶ 15-23). Plaintiff alleges that Defendants have knowledge that sexual

  predators use its service to prey on minors but have failed to provide any warnings or

  enact policies to protect minors from such abuses. (Compl. ¶ 45).

           Plaintiff alleges that in July 2019 numerous adult male users of Kik (“Identified Kik

  Users”) solicited her and convinced her to take and send them sexually graphic pictures

  of herself using Kik. (Compl. ¶ 15-23). She also alleges these adult males sent her

  sexually explicit photographs via Kik. 2 (Id.) Her father found the photographs on her

  cellphone and computer tablet and reported the incidents to the police. (Id.).                          The

  cellphone and tablet were turned over to the Florida Department of Law Enforcement.

  (Id.).

           Plaintiff filed suit under the civil remedy statute, Trafficking Victims Protection Act,

  18 U.S.C. § 1595. She alleges that Defendants are liable for damages for knowingly

  “participat[ing] in IDENTIFIED KIK USERS’ venture in violation of 18 U.S.C. § 1591 by

  benefiting from, and knowingly facilitating (by not implementing policies sufficient to

  combat a known problem), the venture in which IDENTIFIED KIK USERS used Kik

  Messenger in the interstate commerce to subject Jane Doe to sex trafficking.” (Compl.

  ¶ 42). She also alleges Defendants “knew, or were in reckless disregard of the facts, that

  it was the practice of IDENTIFIED KIK USERS to utilize Kik Messenger to furnish harmful

  materials such as pictures of men’s genitalia to Jane Doe and subject Jane Doe to sex

  trafficking . . . [but] continued to market Kik Messenger to underage users without a


  2For purposes of this motion the parties did not dispute that this conduct falls under the federal definition
  of “sex trafficking.”

                                                       2
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 3 of 16



  sufficient warning and implementation of sufficient polices to protect the underage users

  of Kik Messenger.” (Compl. ¶ 43, 44).

           Defendants move to dismiss on two grounds. First, they argue immunity from suit

  pursuant to the Computer Decency Act (“CDA”), 47 U.S.C. § 230(a); second, for failure

  to state a claim under 18 U.S.C. § 1595(a).

     II.      LEGAL STANDARDS

           A. Motion to Dismiss Standards.

           At the pleading stage, a complaint must contain “a short and plain statement of the

  claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). Although Rule 8(a)

  does not require “detailed factual allegations,” it does require “more than labels and

  conclusions”; a “formulaic recitation of the elements of a cause of action will not do.” Bell

  Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007). To survive a motion to dismiss, “factual

  allegations must be enough to raise a right to relief above the speculative level” and must

  be sufficient “to state a claim for relief that is plausible on its face.” Id. at 555. “A claim

  has facial plausibility when the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

  v. Iqbal, 556 U.S. 662, 678 (2009). “The mere possibility the defendant acted unlawfully

  is insufficient to survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co., 578 F.3d

  1252, 1261 (11th Cir. 2009), abrogated on other grounds by Mohamad v. Palestinian

  Auth., 556 U.S. 449 (2012).

           In considering a Rule 12(b)(6) motion to dismiss, the court=s review is generally

  “limited to the four corners of the complaint.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d

  949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas Cty., 285 F.3d 1334, 1337 (11th



                                                3
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 4 of 16



  Cir. 2002)). In reviewing the complaint, the court must do so in the light most favorable

  to the plaintiff, and it must generally accept the plaintiff=s well-pleaded facts as true. See

  Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co. v. Martinez,

  480 F.3d 1043, 1057 (11th Cir. 2007).          But “[c]onclusory allegations, unwarranted

  deductions of facts or legal conclusions masquerading as facts will not prevent dismissal.”

  Jackson v. Bellsouth Telecommunications, 372 F.3d 1250, 1262 (11th Cir. 2004) (citation

  omitted); see also Iqbal, 129 S. Ct. at 1949 (“[T]he tenet that a court must accept as true

  all of the allegations contained in a complaint is inapplicable to legal conclusions“).

         B. Immunity Under the Communications Decency Act

         Defendants argue that they are immune from suit under the Communications

  Decency Act (“CDA”), 47 U.S.C. § 230. Section 230, entitled “Protection for private

  blocking and screening of offensive material,” begins with a list of “Findings” and “Policy”:

         (a) Findings

           The Congress finds the following:

        (1) The rapidly developing array of Internet and other interactive
            computer services available to individual Americans represent an
            extraordinary advance in the availability of educational and
            informational resources to our citizens.

        (2) These services offer users a great deal of control over the
            information that they receive, as well as the potential for even greater
            control in the future as technology develops.

        (3) The internet and other interactive computer services offer a forum for
            a true diversity of public discourse, unique opportunities for cultural
            development, and myriad avenues for intellectual activity.

        (4) The Internet and other interactive computer services have flourished,
            to the benefit of all Americans, with a minimum of governmental
            regulation.




                                                4
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 5 of 16



         (5) ncreasingly Americans are relying on interactive media for a variety of
             political, educational, cultural, and entertainment services.

         (b) Policy

         It is the policy of the United States –

         (1) to promote the continued development of the Internet and other
             interactive computer services and other interactive media;

         (2) to preserve the vibrant and competitive free market that presently exists
             for the Internet and other interactive computer services, unfettered by
             Federal or State regulation;

         (3) to encourage the development of technologies which maximize user
             control over what information is received by individuals, families, and
             schools who use the Internet and other interactive computer services;

         (4) to remove disincentives for the development and utilization of blocking
             and filtering technologies that empower parents to restrict their
             children’s access to objectionable or inappropriate online material; and

         (5) to ensure vigorous enforcement of Federal criminal laws to deter and
             punish trafficking in obscenity, stalking, and harassment by means of
             computer.

  47 U.S.C. § 230(a) and (b).        In recognition of those stated findings and policies,

  subsection (c) of the CDA provides that “[n]o provider ... of an interactive computer service

  shall be treated as a publisher or speaker of any information provided by another

  information content provider.” 47 U.S.C. § 230(c)(1). This is the immunity provision relied

  upon by Defendants. In addition to granting immunity to interactive service providers for

  content created by third parties, Congress also expressly preempted all state laws that

  are inconsistent with this immunity. 47 U.S.C. § 230(e)(3) (“No cause of action may be

  brought and no liability may be imposed under any State or local law that is inconsistent

  with this section.”).




                                                   5
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 6 of 16



         C. FOSTA Exception to Immunity

         In 2018, Congress enacted the Fight Online Sex Trafficking Act (“FOSTA”) and

  removed sex trafficking from CDA immunity. FOSTA provides that “[n]othing in this

  section (other than subsection (c)(2)(A)) shall be construed to impair or limit . . . any claim

  in a civil action under section 1595 of Title 18, if the conduct underlying the claim

  constitutes a violation of section 1591 of that title.” 47 U.S.C. § 230(e)(5)(A). This is the

  provision relied upon by Plaintiff.

         D. Sex Trafficking Claims Under 18 U.S.C. §§ 1591, 1595

         FOSTA permits claims for civil damages to be made against interactive computer

  service providers under § 1595, if “the conduct underlying the claim constitutes a violation

  of section 1591.” Section 1595 is the Civil Remedy provision of the Trafficking Victims

  Protection Act and provides as follows:

                An individual who is a victim of a violation of this chapter may
                bring a civil action against the perpetrator (or whoever
                knowingly benefits, financially or by receiving anything of value
                from participation in a venture which that person knew or
                should have known has engaged in an act in violation of this
                chapter) in an appropriate district court of the United States
                and may recover damages and reasonable attorneys fees.

  18 U.S.C. § 1595(a). Section 1591(a) criminalizes certain conduct:

                    (a) Whoever knowingly –

                    (1) in or affecting interstate or foreign commerce . . . recruits,
                        entices, harbors, transports, provides, obtains,
                        advertises, maintains, patronizes, or solicits by any
                        means a person; or




                                                 6
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 7 of 16




                         (2) benefits, financially or by receiving anything of value,
                             from participation in a venture which has engaged in an
                             act described in violation of paragraph (1),

                         knowing, or except where the act constituting the violation
                         of paragraph (1) is advertising, in reckless disregard of the
                         fact, that means of force, threats of force, fraud, coercion
                         described in subsection (e)(2), or any combination of such
                         means will be used to cause the person to engage in a
                         commercial sex act, or that the person has not attained the
                         age of 18 years and will be caused to engage in a
                         commercial sex act, will be punished as provided in
                         subsection (b).


  18 U.S.C. § 1591(a). “The term ‘participation in a venture’ means knowingly assisting,

  supporting, or facilitating a violation of subsection (a)(1).” 18 U.S.C. § 1591(e)(4). 3

        III.      MOTION TO DISMISS

               Defendants move to dismiss the Complaint arguing they are entitled to immunity

  under the CDA, 47 U.S.C. § 230(c)(1). The primary purpose of the CDA “was to protect

  children from sexually explicit internet content.” FTC v. LeadClick Media, LLC, 838 F.3d

  158, 173 (2d Cir. 2016) (citing 141 Cong. Rec. S1953 (daily ed. Feb. 1, 1995) (statement

  of Sen. Exon)). “Section 230, though – added as an amendment to the CDA bill – was

  enacted to maintain the robust nature of Internet communication and, accordingly, to keep

  government interference in the medium to a minimum.” Force v. Facebook, Inc., 934 F.3d

  53, 63 (2d Cir. 2019), cert. denied, 206 L. Ed. 2d 936 (May 18, 2020) (quotations omitted).

  “Indeed, Congress stated in Section 230 that ‘[i]t is the policy of the United States – (1) to

  promote the continued development of the Internet and other interactive computer

  services and other interactive media; [and] (2) to preserve the vibrant and competitive



  3   The phrase “participation in a venture” is not defined in 18 U.S.C. § 1595.

                                                         7
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 8 of 16



  free market that presently exists for the Internet and other interactive computer services,

  unfettered by Federal or State regulation.’” Id. (quoting 47 U.S.C. § 230(b)(1)-(2)).

  “Congress made a policy choice . . . not to deter harmful online speech through the

  separate route of imposing tort liability on companies that serve as intermediaries for

  other parties' potentially injurious messages.” Zeran v. Am. Online, Inc., 129 F.3d 327,

  330–31 (4th Cir. 1997). The Zeran court succinctly explained the reasons behind the

  Congressional policy decision:

                Congress' purpose in providing the § 230 immunity was thus
                evident. Interactive computer services have millions of users. See
                Reno v. ACLU, 521 U.S. [884], __, 117 S. Ct. at 2334 (noting that
                at time of district court trial, “commercial online services had
                almost 12 million individual subscribers”). The amount of
                information communicated via interactive computer services is
                therefore staggering. The specter of tort liability in an area of such
                prolific speech would have an obvious chilling effect. It would be
                impossible for service providers to screen each of their millions
                of postings for possible problems. Faced with potential liability for
                each message republished by their services, interactive
                computer service providers might choose to severely restrict the
                number and type of messages posted. Congress considered the
                weight of the speech interests implicated and chose to immunize
                service providers to avoid any such restrictive effect.

  Id. at 331.

          “There are three elements to a claim of immunity under Section 230(c). The

  defendant must show that: “(1) [it] ‘is a provider . . . of an interactive computer service, (2)

  the claim is based on information provided by another information content provider and

  (3) the claim would treat the defendant as the publisher or speaker of that information.’”

  Herrick v. Grindr, LLC, 306 F. Supp. 3d 579, 588 (S.D.N.Y. 2018), aff'd, 765 Fed. Appx.

  586 (2d Cir. 2019), cert. denied, 140 S. Ct. 221 (2019) (quoting LeadClick Media, LLC,

  838 F.3d at 173 (additional citations omitted)). “The majority of federal circuits have



                                                 8
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 9 of 16



  interpreted the CDA to establish broad ‘federal immunity to any cause of action that would

  make service providers liable for information originating with a third-party user of the

  service.’” Almeida v. Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006) (quoting

  Zeran, 129 F.3d at 330.

            Numerous courts have recognized CDA immunity in claims made against

  providers of interactive computer services arising from content produced by their users.

  For instance, a defamation claim against Google based upon posts made by a third-party

  user was dismissed due to immunity under the CDA. Shuler v. Duke, 2018 WL 2445685,

  at *10 (N.D. Ala. May 31, 2018), aff'd, 792 Fed. Appx. 697 (11th Cir. 2019).                     See also

  Mezey v. Twitter, Inc., 2018 WL 5306769 (S.D. Fla. Jul. 19, 2018) (CDA barred claim that

  defendant unlawfully suspended his Twitter account); Herrick, 306 F. Supp. 3d 579 (CDA

  barred claims against Grndr that arose from publication of an account that impersonated

  plaintiff); McMillan v. Amazon.com, Inc., 433 F. Supp.3d 1034, 1045 (S.D. Tex. 2020)

  (CDA barred negligence action against Amazon arising from a failure to warn of dangers

  of a product sold on its site). “In general, this section protects websites from liability for

  material posted on the website by someone else.” Doe v. Internet Brands, Inc., 824 F.3d

  846, 850 (9th Cir. 2016). If not for the nature of Plaintiff’s claims in this case, Defendants

  would satisfy the elements for CDA immunity: they are an interactive computer service

  provider, 4 the claim is based upon information provided by another, and the claim would

  treat Defendants as though they published and solicited the photographs in question.

            Plaintiff denies that her claims treat Defendants as though they were merely

  publishers of the explicit photographs and videos. She asserts that her claim is that



  4   The parties do not dispute that Defendants are an “interactive computer service provider.”

                                                         9
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 10 of 16



   Defendants violated 18 U.S.C. § 1591 by failing to enact policies that would have

   prevented her from being trafficked by fellow Kik users. But this is exactly the type of claim

   that CDA immunity bars. See Doe v. MySpace, Inc., 528 F.3d 413, 420 (5th Cir. 2008)

   (MySpace immune under CDA from a claim that it failed to protect a user from sexual

   predators). Although the MySpace decision pre-dated FOSTA, it is clear that FOSTA

   does not subject interactive computer service providers to liability for any cause of action

   that might otherwise be available under common law. Rather, FOSTA removes CDA

   immunity only for claims “under section 1595 of Title 18, if the conduct underlying the

   claim constitutes a violation of section 1591 of that title.” 47 U.S.C. § 230(e)(5)(A). Had

   Congress intended to revoke CDA immunity for all claims involving sex trafficking on

   websites (as argued by Plaintiff), it could have done so; but it did not. The plain language

   of the statute removes immunity only for conduct that violates 18 U.S.C § 1591.

          The parties dispute the level of mens rea a defendant must possess for a claim

   under FOSTA to overcome CDA immunity.               The confusion arises from the phrase

   “participation in a venture” in both § 1591 (the criminal statute) and § 1595(a) (the civil

   remedy statute). The criminal statute defines “participation in a venture” as “knowingly

   assisting, supporting, or facilitating a violation of subsection (a)(1).” 18 U.S.C. 1591(e)(4).

   The civil remedy statute, 18 U.S.C. § 1595, does not define “participation in a venture.”

   Defendants argue that to defeat CDA immunity the § 1591(e)(4) definition applies and

   Plaintiff must – but has failed to -- show that Defendants benefitted from participation in

   a venture that knowingly assisted, supported, or facilitated Plaintiff being trafficked. See

   United States v. Afyare, 632 Fed. Appx. 272, 286 (6th Cir. 2016) (liability under § 1591

   requires active participation in trafficking venture).



                                                 10
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 11 of 16



          Plaintiff argues that “participation in a venture” as used in § 1595(a) does not

   incorporate the definition contained in § 1591(e)(4) and to do so would render superfluous

   the language “knew or should have known” contained in § 1595(a). Plaintiff argues that

   for liability under § 1595(a) to exist she need only show that Defendants “knew or should

   have known” that it was participating in a venture that was engaged in sex trafficking in

   violation of § 1591. She cites other known instances of sexual predators utilizing Kik to

   establish that Defendants knew or should have known of the possibility that she would be

   subjected to trafficking. (Compl. ¶¶ 15-23).

          If Defendants were not interactive computer service providers, Plaintiff’s argument

   might prevail. A recent decision from the Middle District of Florida identified the elements

   of a civil claim under § 1595(a). S.Y. v. Naples Hotel Co., 2020 WL 4504976, at *2 (M.D.

   Fla. Aug. 5, 2020). The court conducted a thorough review of cases involving claimed

   liability under § 1595(a) and found that the majority of “courts determined that [§] 1595

   includes a constructive knowledge element, and that applying the definition of

   ‘participation in a venture’ provided for in § 1591(e) to the requirements under § 1595

   would void the ‘known or should have known’ language of § 1595.” Id. (citing M.A. v.

   Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 969 (S.D. Ohio 2019); J.C. v.

   Choice Hotels Int’l Inc., 2020 WL 3035794, *1 n.1 (N.D. Cal. Jun. 5, 2020); A.B. v. Marriott

   Int’l Inc., 2020 WL 1939678, *13 (E.D. Pa. Apr. 22, 2020); Doe S.W. v. Lorain-Elyria Motel,

   Inc., 2020 WL 1244192, *6 (S.D. Ohio Mar. 16, 2020); H.H. v. G6 Hosp., LLC, 2019 WL

   6682152, *4 (S.D. Ohio Dec. 6, 2019)). Because § 1595(a) requires that a defendant

   “knew or should have known” that it was benefitting from or participating in a trafficking




                                                  11
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 12 of 16



   venture, the “negligence standard of constructive knowledge” applies. H.H., 2019 WL

   6682152, at *1. 5

           The S.Y. case and the cases cited above all involved hotel defendants who were

   alleged to have constructive knowledge that the plaintiffs were being trafficked on their

   properties. Significantly, because the hotel defendants were not interactive computer

   service providers, neither FOSTA nor CDA immunity were considered. The present case

   presents a different scenario, because Congress – in balancing the needs of protecting

   children and encouraging “robust Internet communication” – enacted a statute protecting

   interactive computer service providers from liability for their users’ content and conduct.

   If it were not for FOSTA, Defendants in this case would be completely immune from

   liability under the CDA. 47 U.S.C. § 230(c)(5); MySpace, 528 F.3d 413.

           To resolve Defendants’ Motion to Dismiss, this Court must consider the extent to

   which FOSTA has affected the immunity provided by the CDA. Again, FOSTA states that

   ““[n]othing in this section (other than subsection (c)(2)(A)) shall be construed to impair or

   limit . . . any claim in a civil action under section 1595 of Title 18, if the conduct underlying

   the claim constitutes a violation of section 1591 of that title.” 47 U.S.C. § 230(e)(5)(A)

   (emphasis added). Plaintiff argues that as a result of FOSTA, “the exacting standard of

   ‘actual knowledge’ and ‘overt act’ employed in a criminal prosecution under § 1591 is

   replaced by [a] ‘constructive knowledge’ standard when a civil recovery is sought under

   the TVPA.” (DE [29], p. 21). But this argument would have the Court disregard the plain




   5 The Court notes that Plaintiff does not allege any facts that would plausibly establish Defendants knew or
   should have known about her particular situation or that the Identified Kik Users were using Kik for sex
   trafficking. Plaintiff’s allegations that Defendants knew of the Identified Kik User’s practice of using Kik to
   furnish harmful, sexually explicit photographs (Compl. ¶ 43, 44) are conclusory and lack factual support.
   Jackson, 372 F.3d at 1262 (conclusions and unwarranted deductions of fact will not prevent dismissal).

                                                        12
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 13 of 16



   language and structure of FOSTA. “A statute should be interpreted so that no words shall

   be discarded as meaningless, redundant, or mere surplusage.” United States v. DBB,

   Inc., 180 F.3d 1277, 1285 (11th Cir. 1999) (quotation omitted).

           Defendants argue that the Congressional history of FOSTA 6 shows that Congress

   only intended to create a narrow exception to the CDA for “openly malicious actors such

   as Backpage where it was plausible for a plaintiff to allege actual knowledge and overt

   participation.” (DE [33], p. 5) and that a finding of actual knowledge and overt participation

   in a venture of sexual trafficking is required to defeat CDA immunity. This is consistent

   with the language of FOSTA. By its terms, FOSTA did not abrogate CDA immunity for all

   claims arising from sex trafficking; FOSTA permits civil liability for websites only “if the

   conduct underlying the claim constitutes a violation of section 1591.” And section 1591

   requires knowing and active participation in sex trafficking by the defendants. Afyare,

   632 Fed. Appx. at 286; see also Geiss v. Weinstein Co. Holdings, LLC, 383 F. Supp. 3d

   156, 169 (S.D.N.Y 2019) (“aiders and abettors of sex trafficking are liable under the TVPA

   only if they knowingly ‘benefit[ ], financially or by receiving anything of value from

   participating in a venture which has engaged in’ sex trafficking”) (quoting 18 U.S.C. §

   1591(a)); Noble v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D. NY 2018) (“Plaintiff must

   allege specific conduct that furthered the sex trafficking venture. Such conduct must have

   been undertaken with the knowledge, or in reckless disregard of the fact, that it was

   furthering the alleged sex trafficking venture. In other words, some participation in the sex

   trafficking act itself must be shown.”).


   6 See 164 Cong. Rec., at S1860-62 (“[FOSTA] is a narrowly crafted bill that would ensure that Section 230

   of the Communications Decency Act does not provide legal immunity to websites like Backpage that
   knowingly facilitate sex trafficking.”); H.R. Rep. No 115-572, at 5 (“general knowledge that sex trafficking
   occurs on a website will not suffice as the knowledge element must be proven as to a specific victim”).

                                                       13
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 14 of 16



            Plaintiff has not alleged facts that would plausibly establish that Defendants

   knowingly participated in the sex trafficking venture involving her; she alleges that

   Defendants knew that other sex trafficking incidents occurred on Kik. This does not

   satisfy FOSTA’s requirement that the conduct underlying the claim violate 18 U.S.C. §

   1591. For this reason, Plaintiff’s claims against Defendants are barred by the immunity

   provisions of the CDA, 47 U.S.C. § 230(e), and the Complaint, therefore, must be

   dismissed.

      IV.      LEAVE TO AMEND

            Plaintiff requests leave to amend her complaint to add causes of action in

   negligence and strict liability for failure to warn about the dangers of being sexually

   exploited associated with using Kik Messenger. This request contravenes § 230(e)(3) of

   the CDA, which preempts state law: “No cause of action may be brought and no liability

   may be imposed under any State or local law that is inconsistent with this section.” 47

   U.S.C. § 230(e)(3). Plaintiff argues that a failure to warn claim is not barred by § 230 and

   relies upon Doe, 824 F.3d 846. In that case, the owners of a website called Model

   Mayhem were aware of two individuals who had obtained victims’ contact information

   from Model Mayhem’s site and used the information to lure them into fake auditions where

   they were drugged and raped. After the plaintiff suffered the same horrific fate, she sued

   the website’s owner for failure to warn under California law. The court held that CDA

   immunity did not bar the claims, but nothing in the plaintiff’s claims involved Internet

   Brands’ actions as a publisher of content:

                  Jane Doe herself posted her profile, but she does not seek to
                  hold Internet Brands liable for its content. Nor does she allege
                  that Flanders and Callum posted anything to the website. The
                  Complaint alleges only that “JANE DOE was contacted by

                                                14
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 15 of 16



                Lavont Flanders through MODELMAYHEM.COM using a fake
                identity.” Jane Doe does not claim to have been lured by any
                posting that Internet Brands failed to remove. Internet Brands
                is also not alleged to have learned of the predators' activity
                from any monitoring of postings on the website, nor is its
                failure to monitor postings at issue.
                        Instead, Jane Doe attempts to hold Internet Brands
                liable for failing to warn her about information it obtained from
                an outside source about how third parties targeted and lured
                victims through Model Mayhem. The duty to warn allegedly
                imposed by California law would not require Internet Brands
                to remove any user content or otherwise affect how it
                publishes or monitors such content.

         Id. at 851. By contrast, in this case Plaintiff’s failure to warn claims are inextricably

   linked to the harmful content solicited and posted by Kik’s users. This is precisely the

   type of claim for which Congress has determined that interactive computer website

   providers should be immune.

         Although leave to amend should be freely granted, the court may decline to grant

   leave to amend if the amendment would be futile. Futility justifies the denial of leave to

   amend where the complaint, as amended, would still be subject to dismissal. Burger King

   Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir.1999) (citations omitted). Because

   Plaintiff’s proposed causes of action would be subject to dismissal, the Court will deny

   leave to file an amended complaint. Accordingly, it is hereby




                                                15
Case 0:20-cv-60702-AHS Document 34 Entered on FLSD Docket 08/31/2020 Page 16 of 16




         ORDERED AND AJUDGED that Defendants’ Motion to Dismiss (DE [24]) is

   GRANTED. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE. The Clerk of Court

   is directed to CLOSE this case and DENY AS MOOT any pending motions.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 31st day of

   August 2020.




   Copies furnished counsel via CM/ECF




                                         16
